Case: 17-60065      Document: 00514439548         Page: 1    Date Filed: 04/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 17-60065                           FILED
                                  Summary Calendar                     April 20, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
PATRICIA LORENA TEJADA-JIMENEZ,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 131 373


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Patricia Lorena Tejada-Jimenez, a native and citizen of El Salvador,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
dismissing her appeal of an Immigration Judge’s (IJ) denial of her motion to
reopen removal proceedings and to rescind the in absentia removal order. She
contends that she did not receive proper notice of the hearing and that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-60065        Document: 00514439548     Page: 2   Date Filed: 04/20/2018


                                     No. 17-60065

traumatic events surrounding her entry into the United States prevented her
from understanding the information in the Notice to Appear (NTA).
      We review the denial of a motion to reopen under “a highly deferential
abuse-of-discretion standard.” Gomez-Palacios v. Holder, 560 F.3d 354, 358
(5th Cir. 2009).      The BIA’s decision must be upheld as long as it is not
“capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir.
2006) (internal quotation marks and citation omitted).
      If an alien fails to appear at a scheduled hearing, and an IJ finds that
notice was provided and removability has been established, the IJ must order
the alien removed in absentia. 8 U.S.C. § 1229a(b)(5)(A). Such an order may
be rescinded in limited circumstances, including if the alien demonstrates
through a motion to reopen that he did not receive notice. § 1229a(b)(5)(C)(ii).
The alien must be provided written notice of the time and place at which the
proceedings will be held, either through service in person or via service through
the mail. § 1229(a)(1)(F)(i). However, the NTA need not include the specific
date and time of the removal hearing; the date and time of the hearing may be
set forth in a subsequent hearing notice. See Gomez-Palacios, 560 F.3d at 359.
If   the   alien   fails    to   provide   his   address,   written   notice   is   not
required. § 1229(a)(2)(B).
      The NTA was personally served on Tejada-Jimenez, and it indicated that
she would be required to appear before an IJ at a time and date to be set. The
NTA further advised her of the consequences for failing to appear at the
hearing and her obligation to inform the immigration court of her address.
Tejada-Jimenez signed the NTA and was advised in Spanish of her rights.
Under these circumstances, there is no merit to the argument that the NTA



                                            2
    Case: 17-60065    Document: 00514439548     Page: 3   Date Filed: 04/20/2018


                                 No. 17-60065

was defective and or that it provides a basis for reopening her proceedings. See
Gomez-Palacios, 560 F.3d at 359.       Additionally, Tejada-Jimenez failed to
provide her address to the immigration court, and therefore written notice was
not required. See § 1229(a)(2)(B); Gomez-Palacios, 560 F.3d at 361. As to
Tejada-Jimenez’s argument that notice was ineffective because of the
traumatizing circumstances surrounding her entry into the United States, she
fails to show how her traumatic circumstances prevented her from providing
an address to the Immigration Court, as was required. See § 1229(a)(1)(F);
§ 1229a(b)(5)(B).
      To the extent that Tejada-Jimenez seeks to argue exceptional
circumstances as a basis for reopening proceedings, the BIA’s rejection of this
argument was based upon the untimeliness of the motion to reopen. Tejada-
Jimenez fails to discuss the issue of timeliness and thus has failed to address
the basis of the BIA’s rejection of this claim. She has therefore abandoned any
such challenge. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Finally, Tejada-Jimenez contends that her rights to due process and
equal protection were violated because she was not provided a Spanish-
language copy of the NTA and that, therefore, her motion to reopen should
have been granted. She did not present either of these arguments to the BIA.
His failure to exhaust these claims before the BIA is a jurisdictional bar to our
review of the issues. See 8 U.S.C. § 1252(d)(1); Ramos-Torres v. Holder, 637
F.3d 544, 547 (5th Cir. 2011).
      The petition for review is DISMISSED in part for lack of jurisdiction and
DENIED in part.




                                       3